MEMORANDUM **
Mirna Lisset Clavel, a native and citizen of El Salvador, petitions for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s (“IJ”) decision denying her applications for withholding of removal and relief under the Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252, and we deny in part and dismiss in part the petition for review.
In her opening brief, Clavel fails to address, and therefore has waived any challenge to, the IJ’s determination that she is ineligible for withholding of removal or CAT relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (issues not specifically raised and argued in a party’s opening brief are waived).
We lack jurisdiction to review Clavel’s contention that the IJ violated due process by failing to advise her regarding the Federal Juvenile Delinquency Act because she failed to raise that issue before the BIA and thereby failed to exhaust her administrative remedies. See Zara v. Ashcroft, 383 F.3d 927, 931 (9th Cir.2004) (this court generally lacks jurisdiction to review contentions not raised before the agency).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.